Case 2:18-cv-01410 Document 71 Filed 01/31/20 Page 1 of 10 PagelD #: 443

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON DIVISION

PAMELA 8S. THOMPSON-KNUCKLES,
Plaintiff,

Vv.

ERIC D. THOMPSON, ef al.

Defendants.

CASE NO.: 2:18-cv-01410
JUDGE: John T. Copenhaver, Jr.

MAGISTRATE JUDGE: Dwane L.
Tinsley

INTEGRATED PRETRIAL MEMORANDUM AND ORDER

The parties submit their integrated pretrial memorandum and order as follows:

1. PRE-TRIAL DISCLOSURES REQUIRED BY FED. R. CIV. P. 26(a)(3) AND

ANY OBJECTIONS THERETO

Plaintiff's Witnesses

 

WITNESS(ES)

TOPIC OF TESTIMONY

 

Defendant, Eric Thompson
1090 Berry Hills Drive
Charleston, West Virginia 25314

Defendant’s actions with respect to the debts
incurred by East Cleveland Cable TV and
Communications, LLC (“ECC”). Defendant’s
transfers of funds from ECC to personal bank
accounts for personal use and without
equivalent assets being provided to ECC in
return. Defendant’s animus towards Plaintiff

 

Plaintiff, Pamela Knuckles-Thompson

ECC debts owed to Plaintiff and the amount
of those debts that remain outstanding.

 

 

Jimmy Gruttadaurio, Former employee of
ECC

17877 Geauga Lake Road

Orange Village, Ohio 44023-2209

 

Defendant’s actions with respect to
Defendant’s transferring of funds from ECC
to Defendant for personal use and without
equivalent assets being provided to ECC in
return. Verification of text communications
with Defendant. Defendant’s animus towards
Plaintiff.

 

 

 
Case 2:18-cv-01410 Document 71 Filed 01/31/20 Page 2 of 10 PagelD #: 444

 

Records Custodian from Stuttle & Stalnaker,

C.P.A.’s Authentication of records related to the

1411 Virginia Street E #100, Defendant’s withdrawal of funds from ECC

Charleston, West Virginia 25301 accounts. Defendant’s failure to pay ECC
debts.

 

 

Record Custodian from City National Bank Authentication of Defendant’s banking
120 Kanawha Blvd EW records showing transfers of ECC funds to
Charleston, West Virginia 2530 Defendant’s personal account.

 

 

 

Defendant’s Witnesses

 

As equal shares owner of ECC, his
Jason O. Thompson authorization to defendant to run ECC and
compensate himself

 

As equal shares owner of ECC, his
Markus I. Thompson authorization to defendant to run ECC and
compensate himself

 

Records of release of claims between parties
Appropriate Records Custodian of the
Richland County Probate Court, Columbia,
South Carolina

P.O. Box 192

Columbia, $.C. 29202

 

 

Testimony regarding actions of the plaintiff
Saundra Simpson which depreciated the value of ECC

 

 

 

Plaintiff objects to the following witnesses identified by Defendant on the following
basis:

Defendant has identified the records custodian from the Probate Court for Richland
County South Carolina. Any documents related to probate proceedings in South Carolina are
wholly irrelevant to the instant proceedings.

Plaintiff reserves the right to issue further objection as to the other witnesses identified by
Defendant. Specifically, Plaintiff must object in the event Defendant attempts to contradict his

prior admission that there was no formal authorization of his withdrawals constituting a salary.
2
Case 2:18-cv-01410 Document 71 Filed 01/31/20 Page 3 of 10 PagelD #: 445

Plaintiff's Exhibits
All documents used in depositions of Defendant and/or previously submitted to the Court
as attachments to filings including:
e Text Messages between Defendant and Jimmy Gruttadaurio.
e Financial and Business Records of ECC.

e Certified Judgment from the Cuyahoga County Court of Common Pleas, Case No.
CV-17-884235.

e Records of transactions from a bank account held by Defendant, with his spouse,
Deborah Thompson, as an exhibit,

Plaintiff reserves the right to use enlargements of any of the exhibits on this list, as well
as summary and demonstrative exhibits that may assist the Court. Plaintiff further reserves the
right to use additional documents not listed above for the purposes of impeachment and/or
rebuttal, as well as any documents used as deposition exhibits, any documents filed with the

Court in this matter, or any documents identified as an exhibit by Defendant.

 

 

Defendant’s Exhibits
EXHIBIT(S) OBJECTION
Documents from Richland County Probate | As will be fully explained in Plaintiffs
Court, Columbia, South Carolina. Motion in limine on this subject, these
documents are plainly irrelevant to the instant
matter,

 

 

Contract for the sale of East Cleveland Cable. | As will be fully explained in Plaintiff's
Motion i limine on this subject, this
document is plainly irrelevant to the instant
matter. Defendant submits that it is relevant
as to the duty of plaintiff to mitigate damages

 

 

 
Case 2:18-cv-01410 Document 71 Filed 01/31/20 Page 4 of 10 PagelD #: 446

2. CONTESTED ISSUES OF LAW REQUIRING A RULING BEFORE TRIAL

The Court may need to formaily recognize that Ohio statutory law, found in R.C.
§ 1336.et seg., will govern the dispute in this matter.

Throughout the course of this case, Defendant has periodically raised issues
related to proceedings that took place in the Probate Court of Richland County,
South Carolina in the Matter of the Estate of Allen Dale Thompson, Case No.
2005-ES-40-00871. Any documents, testimony, or argument related to these
proceedings, or any other matters related to the disposition of Allen Dale
Thompson’s assets after his passing are wholly irrelevant to the matters before
this Court. As such, it may be necessary that a in limine Order be issued to
preclude Plaintiff from injecting these irrelevant and prejudicial issues mto this
trial.

Defendant has recently evidenced an intent to assert that the sale of ECC absolves
Defendant of fraudulently withdrawing funds from ECC accounts. Any
documents, testimony, or arguments related to this sale are irrelevant except as it
relates to the computation of Plaintiff's damages. As such, it may be necessary
that an in limine Order be issued to preclude Plaintiff from injecting these
irrelevant and prejudicial issued into this trial.

Whether Defendant may now argue that withdrawals of ECC funds were properly
authorized given that Defendant failed to identify any authorization of
withdrawals in response to Plaintiff's Interrogatories.

Whether Defendant may now argue that funds withdrawn from ECC accounts

were spent on business expenses given that Defendant admitted that the
Case 2:18-cv-01410 Document 71 Filed 01/31/20 Page 5 of 10 PagelD #: 447

withdrawn funds were spent on personal expenses in deposition testimony and in
failing to timely deny Plaintiff’s Request for Admission on this issue.
Defendant submits that the records reflect certain funds in his private account were
utilized to pay ECC obligations

3. BRIEF STATEMENT OF ELEMENTS WHICH MUST BE PROVED FOR
REMAINING CLAIMS.

e Fraudulent Transfers Under Ohio Revised Code § 1336.04(A)(1)

To establish Defendant’s liability on this claim, Plaintiff must prove:

1. Defendant transferred assets from East Cleveland Cable T.V. (ECCTV)
bank accounts to himself,

2. The transfers were made with the intent to hinder, delay, or defraud
Plaintiff and to prevent Plaintiff from recovering amounts due on a

judgment that had been obtained against ECCTV prior to the transfers,

3, These transfers of ECCTV assets were made without an exchange of
reasonably equivalent value,

4. ECCTV was insolvent or became insolvent quickly after the transfers
The damages sought by Plaintiff on this claim are, at a minimum, the total value of the
funds withdrawn from ECCTV accounts by Defendant after the entry of the judgment obtained
against ECCTV. Defendant may also be liable for the total amount of the judgment Plaintiff
obtained against ECCTV, offset by any other recovery Plaintiff has made on this judgment.
e Punitive Damages
1. Defendant is liable on the underlying claim relating to fraudulent transfers
of ECCTV assets,
2. Defendant has shown a spirit of ill will, malice, and/or a conscious

disregard for the rights of Plaintiff through his actions and words.
Case 2:18-cv-01410 Document 71 Filed 01/31/20 Page 6 of 10 PagelD #: 448

The damages sought by Plaintiff on this claim are, at a minimum, the total costs of
Plaintiff's legal fees and costs incurred in bringing this action, and any amount necessary to deter
Defendant from future wrongful conduct.

e Veil Piercing

To establish Defendant’s liability on this claim, Plaintiff must prove:

1. Defendant as an officer, owner, and insider exercised control over ECCTV
so completely that ECCTV had not mind or existence of its own,

2. In exercising total control over ECCTV, Defendant committed fraud,
illegal, and/or unjust acts.

Because Defendant treated ECCTV as his alter-ego, Defendant should be liable for the
debts incurred by ECCTV to Plaintiff.

4. BRIEF SUMMARY OF THE MATERIAL FACTS AND THEORIES OF
LIABILITY OR DEFENSE

 

On July 1, 2014 Plaintiff and East Cleveland Cable TV & Communication, LLCC‘ECC”)
entered into an Amended and Restated Promissory Note Agreement (the “Restated Note”). On
July 1, 2017, ECC defaulted on the Restated Note, which resulted in Plaintiff filing suit in the
Court of Common Pleas for Cuyahoga County, Ohio, Case Number CV-17-884235. On
February 21, 2018, Plaintiff obtained judgment against ECC in the amount of $2,108,841.90 with
interest at a rate of 10% from July 11, 2017. Despite Plaintiff's efforts, her judgment remains
largely unfulfilled. |

Defendant, in an effort to prevent Plaintiff from recovering the amounts due to her from
the judgment, siphoned more than $187,000 from ECCTV accounts. These funds were
withdrawn in an effort to conceal assets to avoid satisfying the judgment owed to Plaintiff.

Defendant has admitted the funds were withdrawn. Defendant has admitted the funds were spent

 
Case 2:18-cv-01410 Document 71 Filed 01/31/20 Page 7 of 10 PagelD # 449

on personal expenses. Despite this, Defendant has been unwilling to repay the amounts
wrongfully taken.

5, SINGLE LIST OF CONTESTED ISSUES OF FACT AND CONTESTED
ISSUES OF LAW WITH CASE AND STATUTORY CITATIONS

There is no dispute that approximately $187,000 was withdrawn from ECC accounts by
Defendant. Thus, the contested issue of fact is whether Defendant was authorized to withdraw
those funds.

If the funds were withdrawn fraudulently and without an exchange of reasonably
equivalent consideration, i.c., ECC receiving some economic benefit from the taking of the
$187,000, then Plaintiff is entitled to hold Defendant liable for the loss of those funds. See
Individual Business Servs. v. Carmack, 2nd Dist. Montgomery, No. 25286, 2013-Ohio-4819,

As it relates to Plaintiffs claims for punitive damages, Plaintiff's must show by clear and
convincing evidence that Defendant acted with malice. id. The factual dispute is whether
Defendant’s statements that Plaintiff is “a greedy bitch” and the “dumbest person I ever met,”
and Defendant’s statements that “I am out for blood,” and “[Plaintiff is] not gonna get a [dime]”
are sufficient to show that Defendant’s actions demonstrate by clear and convincing evidence
“malice” towards Plaintiff.

6. STIPULATIONS

Defendant has admitted that Defendant withdrew fund from ECC accounts. Through
requests for admissions, Defendant has stipulated that funds taken from ECC accounts were
spent on personal expenses and that there is no formal document authorizing the taking of those
funds.

Plaintiff asks that Defendant stipulate to the authenticity of documents previously

identified as exhibits in the depositions of Defendant and Defendant’s bank records obtained via
Case 2:18-cv-01410 Document 71 Filed 01/31/20 Page 8 of 10 PagelD #: 450

subpoena. Defendant Thompson will stipulate to the authenticity of said documents provided
plaintiff stipulates to the authenticity of the documents contained in the Requests for Admissions.

7, SUGGESTIONS FOR AVOIDING UNNECESSARY EVIDENCE

None at this time.

8. SUGGESTIONS FOR SPECIAL PROCEDURES RELATED TO
COMPLES ISSUES, MULTIPLE PARTIES, DIFFICULT LEGAL
QUESTIONS, OR UNUSUAL PROOF PROBLEMS.

None at this time.
9. SPECIAL VOIR DIRE QUESTIONS

This case will be tried to the Court.

10. REALISTIC ESTIMATE OF THRE NUMBER OF TRIAL DAYS
REQUIRED

The parties estimate this case can be tried in two days.
11, COURTROOM TECHNOLOGY REQUESTED FOR USE AT TRIAL AND
A CERTIFICATION THAT THE COURT’S TECHNOLOGY STAFF HAS
BEEN NOTIFIED
The parties request that courtroom technology be made available for use at trial. The use
of Courtroom technology will not be extensive and the Court’s technology staff will be notified

and consulted no later than seven days before trial, pursuant to L.R. Civ. P. 16.7(b)(11).

12. ANY OTHER MATTERS RELEVANT FOR PRETRIAL DISCUSSION OR
DISPOSITION, INCLUDING THOSE SER FORTH IN FED. R. CIV. P. 16

At this time, the parties do not anticipate additional matter for pretrial discussion, other

than those identified in the parties’ respective, combined in limine motions.

(signatures on following page)
Case 2:18-cv-01410 Document 71 Filed 01/31/20 Page 9 of 10 PagelD #: 451

Respectfully and Jointly submitted,

/s/ Michael T. Clifford

 

Michael T. Clifford (#750)

723 Kanawha Blvd East, Suite 1200
Charleston, WV 25301
304-720-7660

304-720-7753 fax

Respectfully and Jointly submitted,

/s/ Kenton H. Steele
Kenton Steele (WV Bar# 13518)
Zachary B. Pyers (WV Bar# 12626)
REMINGER CO., L.P.A.
200 Civic Center Drive, Suite 800
Columbus, Ohio 43215

Phone: (614) 232-2411

Fax: (614) 232-2410

Email: zpyers@reminger.com

ENTER this 31% day of January, 2020:

 

JUDGE
Case 2:18-cv-01410 Document 71 Filed 01/31/20 Page 10 of 10 PagelD #: 452

CERTIFICATE OF SERVICE

 

The undersigned, counsel of records for Plaintiff does hereby certify that on the 31st day
of January, 2020 a true copy of the foregoing was served via US Mail and/or electronic mail on

counsel for Defendant, Eric Thompson.

/s/ Kenton H. Steele
Zachary B. Pyers (WV Bar# 12626)
Kenton Steele (WV Bar# 13518)

 

10
